FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,             No. 21-50108
          Plaintiff-Appellee,
                                        D.C. No.
             v.                   3:20-cr-02911-LAB-1

JESUS EZEQUIEL RODRIGUEZ,
        Defendant-Appellant.              OPINION


      Appeal from the United States District Court
        for the Southern District of California
       Larry A. Burns, District Judge, Presiding

          Argued and Submitted June 8, 2022
                Pasadena, California

                  Filed August 17, 2022

Before: MILAN D. SMITH, JR., BRIDGET S. BADE, and
        LAWRENCE VANDYKE, Circuit Judges.

         Opinion by Judge Milan D. Smith, Jr.;
           Concurrence by Judge VanDyke
2                UNITED STATES V. RODRIGUEZ

                          SUMMARY *


                          Criminal Law

   Vacating a sentence and remanding for resentencing in a
case in which Jesus Ezequiel Rodriguez was convicted of
importing methamphetamine into the United States, the
panel held that the district court, which denied Rodriguez a
minor-role adjustment under U.S.S.G. § 3B1.2(b), erred in
analyzing whether to apply the adjustment.

   The panel started by correcting two legal errors that
appear to have infected all of the district court’s analysis.

    First, the district court incorrectly held that Rodriguez’s
recruiter’s culpability was not relevant to the minor-role
analysis. The panel noted that in United States v.
Dominguez-Caicedo, 40 F.4th 938 (9th Cir. 2022), this court
clarified that the mitigating-role commentary’s reference to
the “average participant” refers to the “mathematical
average,” and that to calculate that average, all likely
participants—including leaders or organizers or those who
were otherwise highly culpable—must be included in the
calculation.

    Second, the district court appeared to treat each factor in
the mitigating-role analysis as presenting a binary choice,
but the commentary to § 3B1.2 instructs courts to analyze
the degree to which each factor applies to the defendant.



    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               UNITED STATES V. RODRIGUEZ                    3

    With these clarifications in mind, the panel turned to the
three disputed factors among the five that district courts must
consider when determining whether to grant a mitigating-
role adjustment.

     The first is the degree to which the defendant understood
the scope and structure of the criminal activity. The panel
wrote that the district court—which held that the first factor
weighed against granting the adjustment because Rodriguez
was aware of his own role in the offense—misunderstood the
first factor. The panel explained that when applying it, a
district court must examine the defendant’s knowledge of the
scope and structure of the criminal enterprise, not just his
knowledge of his own conduct. The panel wrote that on
remand, the district court, which appeared to conclude that a
larger drug trafficking organization was involved in the
offense, should examine the degree to which Rodriguez
knew of the scope and structure of that organization.

    The second factor is the degree to which the defendant
participated in planning or organizing the criminal activity.
Holding that the district court’s interpretation of this factor
was erroneous, the panel explained that one who simply
receives instructions and follows them does not “plan” or
“organize” the crime.

    The fifth factor is the degree to which the defendant
stood to benefit from the criminal activity. The panel wrote
that the district court’s holding—that this factor weighed
against Rodriguez because $1,500 “is not an insubstantial
amount of money”—is inconsistent with United States v.
Diaz, 884 F.3d 911 (9th Cir. 2018). The panel noted that
the district court did not consider that Rodriguez was to be
paid a fixed amount to perform a discrete task, that he did
not have a proprietary interest in the drugs, and that the
4              UNITED STATES V. RODRIGUEZ

amount he was to be paid was relatively modest compared
to the value of the drugs. The pane wrote that like all of the
other factors, the purpose of this factor is to aid in
determining the defendant’s relative role in the offense.

    Because the panel vacated the sentence and remanded for
resentencing, the panel did not need to reach Rodriguez’s
argument that the district court erred in concluding that he
was not eligible for safety-valve relief.

    Concurring in the judgment, Judge VanDyke agreed
with the majority that this case should be remanded because
the district court misapplied some of the mitigating-role
factors in a way that may have affected the court’s ultimate
decision not to grant a minor role reduction. He wrote
separately to note (1) the district court’s significant reliance
on considerations beyond the five explicit factors provided
by the sentencing guidelines was not error; and (2) unless a
defendant offers some real proof to the contrary, someone
running large quantities of drugs across the border
understands “the scope and structure of the criminal activity”
well enough for the first factor to weigh against the
defendant, regardless of whether he knows specifically the
many other participating individuals.
              UNITED STATES V. RODRIGUEZ                   5

                        COUNSEL

John Lanahan (argued), San Diego, California, for
Defendant-Appellant.

Bahid A. Mouannes (argued), Special Assistant United
States Attorney; Daniel E. Zipp, Chief, Appellate Section,
Criminal Division; Randy S. Grossman, United States
Attorney; United States Attorney’s Office, San Diego,
California; for Plaintiff-Appellee.


                        OPINION

M. SMITH, Circuit Judge:

    Jesus Ezequiel Rodriguez was convicted of importing
methamphetamine into the United States. He argues that we
should vacate his sentence and remand for resentencing
because the district court erred in denying him a minor-role
adjustment at sentencing and by erroneously concluding that
he was not eligible for safety-valve relief. We hold that the
district court erred in analyzing whether to apply the minor-
role adjustment, so we vacate Rodriguez’s sentence and
remand for resentencing. In light of this holding, we need
not address Rodriguez’s safety-valve argument.

                             I

    In August 2020, Rodriguez attended a party and
discussed with a friend how difficult it was to find jobs
during the COVID-19 pandemic. A man named Gordo
overheard the conversation and asked Rodriguez if he would
6                UNITED STATES V. RODRIGUEZ

be willing to smuggle drugs into the United States. 1 A few
days later, Rodriguez agreed to do so for between $2,000 and
$3,000. Gordo said that he would provide a vehicle for
Rodriguez and would call him when he was needed. Gordo
later called Rodriguez and told him to meet Gordo at a hotel
in Tijuana, Mexico the next day. Gordo brought Rodriguez
a vehicle with drugs already loaded into it, and instructed
Rodriguez to cross the border and then await a call for further
instructions about where to deliver the vehicle. Rodriguez
was never told of the type or quantity of drugs in the car.

    The next day, as Rodriguez was attempting to cross the
border, a law enforcement officer inspected the vehicle and
observed packages underneath the carpet in the trunk. After
searching the vehicle, the officer discovered 83 packages
containing methamphetamine, weighing 40.84 kilograms.
The Government later represented at sentencing that the
methamphetamine was approximately 92% pure, meaning
the    packages      contained     33.8    kilograms     of
methamphetamine.

    Rodriguez was charged with, and pled guilty to,
importing methamphetamine in violation of 21 U.S.C.
§§ 952, 960. At sentencing, Rodriguez urged the district
court to reduce his offense level because his role in the crime
was relatively minor. See U.S.S.G. § 3B1.2(b). The
Probation Office agreed, but the Government argued against
the adjustment. The Government’s argument, in its entirety,
was as follows: “Based on defendant’s prior smuggling
conviction and the vagueness of his story, the United States

    1
      These facts come from the Presentence Report (PSR). Neither
party objected to the PSR, and the district court accepted these
undisputed facts as true. See Fed. R. Crim. P. 32(i)(3)(A); United States
v. Gasca-Ruiz, 852 F.3d 1167, 1168 (9th Cir. 2017) (en banc).
              UNITED STATES V. RODRIGUEZ                   7

had a difficult time believing defendant’s claims about how
he recently became involved in the offense conduct.” The
Government did not supplement this statement with any
argument regarding the minor role adjustment at the
sentencing hearing. The district court ultimately denied the
requested minor-role adjustment, and sentenced Rodriguez
to seven-and-a-half years in prison.

                             II

    The Sentencing Guidelines provide district courts with
tools for distinguishing among individuals who commit the
same crime but have different levels of relative culpability.
Leaders of a criminal offense may have their offense levels
increased by up to four levels, and individuals who had
relatively minor roles may have their offense levels reduced
by up to four levels. See U.S.S.G. §§ 3B1.1, 3B1.2.

    To be eligible for the two-level adjustment Rodriguez
sought, a defendant must be “less culpable than most other
participants in the criminal activity,” U.S.S.G. § 3B1.2(b),
cmt. 5, and “substantially less culpable than the average
participant in the criminal activity,” id. at cmt. 3(A). See
United States v. Dominguez-Caicedo, 40 F.4th 938, 960 (9th
Cir. 2022); Stinson v. United States, 508 U.S. 36, 42–46
(1993) (holding that the guidelines commentary is generally
binding). Before 2015, the mitigating-role commentary
provided little guidance regarding how to determine a
defendant’s culpability relative to the other participants in
the offense. For the most part, district courts took a
freewheeling approach, considering whatever factors they
deemed relevant. Perhaps unsurprisingly, district courts
diverged significantly in how they applied the minor-role
adjustment. The Sentencing Commission reviewed
numerous cases addressing the mitigating-role guideline and
determined that it was being “applied inconsistently and
8              UNITED STATES V. RODRIGUEZ

more sparingly than the Commission intended.” U.S.S.G.
Supp. to App. C. Amend. 794. For example, “drug
defendants who performed similar low-level functions,” like
those working as “couriers and mules” received mitigating-
role adjustments only 14.3 percent of the time in one district
along the southwest border and received the adjustments
97.2 percent of the time in another. Id.

    To remedy this problem, the Sentencing Commission
amended the commentary to induce district courts to grant
mitigating-role adjustments more frequently. See id.; see
also United States v. Diaz, 884 F.3d 911, 915 (9th Cir. 2018).
The Commission’s most significant change was to introduce
five factors district courts “should consider” when
determining whether to apply an adjustment:

       (i)     the degree to which the defendant
               understood the scope and structure of
               the criminal activity;

       (ii)    the degree to which the defendant
               participated in planning or organizing
               the criminal activity;

       (iii)   the degree to which the defendant
               exercised decision-making authority
               or influenced the exercise of decision-
               making authority;

       (iv)    the nature and extent of the
               defendant’s participation in the
               commission of the criminal activity,
               including the acts the defendant
               performed and the responsibility and
               discretion the defendant had in
               performing those acts;
                   UNITED STATES V. RODRIGUEZ                              9

          (v)      the degree to which the defendant
                   stood to benefit from the criminal
                   activity.

U.S.S.G. § 3B1.2 cmt. 3(C). We have since held that district
courts must consider all of these factors when determining
whether to grant a mitigating-role adjustment. See United
States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).
Thus, gone are the days when district courts had virtually
unlimited discretion to simply deem a defendant to be of
above average, average, or below average culpability. Now,
“the assessment of a defendant’s eligibility for a minor-role
adjustment must include consideration of the factors
identified by the Amendment, not merely the benchmarks
established by our caselaw that pre-dates Amendment 794’s
effective date.” United States v. Diaz, 884 F.3d 911, 916 (9th
Cir. 2018).

   The district court analyzed each of the five factors in this
case, and concluded that the first, second, and fifth factors
weighed against Rodriguez and that the third weighed in his
favor. 2

                                    III

    We apply different standards of review to different
aspects of a district court’s application of the Sentencing
Guidelines. We review the district court’s identification of
the correct legal standard de novo, its factual findings for
clear error, and its application of the legal standard to the
facts for abuse of discretion. See United States v. Gasca-
Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).
Because we conclude that the district court misunderstood

   2
       It is not clear how the district court weighed the fourth factor.
10             UNITED STATES V. RODRIGUEZ

the mitigating-role commentary, we clarify the relevant legal
standards and leave for the district court to apply the correct
standards in the first instance in this case. We start by
correcting two legal errors that appear to have infected all of
the district court’s analysis, and then we address each of the
challenged factors.

                              A

    First, the district court held that Rodriguez’s recruiter’s
culpability was not relevant to determining whether
Rodriguez’s role was minor because, in the district court’s
view, his recruiter (Gordo) was not an “average” participant
in the offense. The district court explained:

       The person that recruited him, that, you
       know, offered him the money, that made the
       arrangements, [Rodriguez is] less culpable
       than that person, as I said, but that person is
       not an average participant. That person
       organized this, had the wherewithal to tell
       him where to go, was obviously in touch with
       people in Mexico that had the drugs, had
       authority to negotiate how much he’d pay
       him. So, while the defendant, I find, was less
       culpable than that person, that person wasn’t
       an average participant.

(emphasis added). Elsewhere, the district court stated:

       Here’s the problem. I mean, I continually find
       that people who recruit, have authority to
       negotiate the amount of money that the
       importer’s to be paid, have access to the
       drugs, coordinate where the person’s to take
       them and what’s going to happen, they’re
                   UNITED STATES V. RODRIGUEZ                              11

         organizers, and I have no problem in almost
         every case saying, well, the importer is less
         culpable than that person. But it doesn’t help
         the minor role analysis . . . because as you
         know, the focus on minor role is other
         average participants, not people in
         leadership . . . . That’s why I find it to be kind
         of a superfluous point here.

(emphasis added). This understanding of the mitigating-role
guideline is incorrect. We recently clarified that the
mitigating-role commentary’s reference to the “average
participant” refers to “the mathematical average,” and that to
calculate that average “‘all likely participants in the criminal
scheme’ must be included.” United States v. Dominguez-
Caicedo, 40 F.4th 938, 960 (quoting Diaz, 884 F.3d at 916–
17). This means that even “those that the district court
believe[s] were leaders or organizers or who were otherwise
highly culpable” must be included in the calculation. Id. at
*18. Therefore, each co-participant’s culpability affects the
minor role analysis, and the district court erred by holding
that Gordo’s culpability was not relevant.

    Second, the district court appeared to treat each factor as
presenting a binary choice: either it was satisfied, and it
weighed against a minor role reduction, or it was not, and it
weighed in favor of the reduction. 3 But the commentary
instructs courts to analyze the degree to which each factor
applies to the defendant. The question is not simply whether
the defendant “understood the scope and structure,”

    3
       For instance, as the district court ticked through the factors it noted:
“I think the defendant understood the scope and structure of the criminal
activity,” “he did have a part in the planning,” and he received “not an
insubstantial amount of money.”
12             UNITED STATES V. RODRIGUEZ

“participated in planning or organizing,” or “stood to
benefit” from the crime. This is because the purpose of these
factors is to determine the defendant’s role relative to other
participants in the crime. See, e.g., United States v. Demers,
13 F.3d 1381, 1384 (9th Cir. 1994) (“[T]he touchstone of a
§ 3B1.2 adjustment is the defendant’s relative culpability.”).
And even a defendant who knows some of the scope and
structure of the organization, participates in some of the
planning, and receives a large payment for his participation
could still play a relatively minor role compared to his co-
participants if they know more about the scope and structure
of the organization, are more heavily involved of the
planning, and receive a larger share of the proceeds. The key
question is how the defendant compares with the other
participants in the offense.

    With these clarifications in mind, we turn to each of the
disputed factors.

                              B

    The first factor is “the degree to which the defendant
understood the scope and structure of the criminal activity.”
U.S.S.G. § 3B1.2 cmt. 3(C)(i). The district court held that
this factor weighed against granting the minor-role
adjustment because Rodriguez was aware of his own role in
the offense. The court stated:

       I think the defendant understood the scope
       and structure of the criminal activity. In this
       case, criminal activity, of course, is
       importing. The defendant knew he would be
       called at some point, asked to go to Mexico,
       leave his car there, pick up another car, drive
       it back, get directions, that the car would be
       loaded with drugs. He knew he was going to
               UNITED STATES V. RODRIGUEZ                   13

       be paid if he got across the border, and, you
       know, to some extent, I think the gloss on this
       is that the defendant had been a drug
       transporter before.

This analysis reflects a misunderstanding of the first factor.

     In United States v. Diaz, which is thus far our only
published opinion analyzing these factors, we held that the
first factor requires district courts to assess the defendant’s
knowledge of the scope and structure of the “criminal
enterprise,” not just his knowledge of his own conduct that
led to his conviction. See 884 F.3d at 917 (emphasis added).
Thus, in Diaz, we held that the first factor weighed in the
defendant’s favor even though the defendant was aware of
his role in the offense because Diaz knew only two other
participants in the crime, which “show[ed] that he had
minimal knowledge regarding the scope and structure of the
criminal operation.” Id. This interpretation is consistent with
the Sentencing Commission’s commentary, which explains
that “the defendant’s lack of knowledge or understanding of
the scope and structure of the enterprise and of the activities
of others is indicative of a role as a minimal participant.”
U.S.S.G. § 3B1.2 cmt. 4 (emphasis added). Thus, when
applying the first factor, a district court must examine the
defendant’s knowledge of the scope and structure of the
broader group of people involved in the offense.

    This approach is also more consistent with the purpose
of the factors, which is to help the district court assess the
defendant’s role relative to other participants in the offense.
High-level or more-involved participants are likely to know
more about the scope and structure of a criminal
organization than are minor participants who may be junior
members of the organization or who, like Rodriguez, appear
14             UNITED STATES V. RODRIGUEZ

to be akin to independent contractors carrying out one-off
tasks. The district court’s approach, by contrast, would
render this factor essentially useless for ascertaining the
defendant’s relative role because every defendant who is
convicted of a crime is aware of his own conduct in
committing the offense. If a defendant’s knowledge of his
own conduct were sufficient to weigh this factor against a
defendant, it would never weigh in the defendant’s favor,
and thus would never help clarify the defendant’s relative
role.

    In this case, the district court appeared to conclude that a
larger drug trafficking organization was involved in the
offense. On remand, then, the district court should examine
the degree to which Rodriguez knew of the scope and
structure of that organization.

                               C

    The second factor is “the degree to which the defendant
participated in planning or organizing the criminal activity.”
U.S.S.G. § 3B1.2 cmt. 3(C)(ii). The district court held that
Rodriguez “participated in planning or organizing the
criminal activity” because Gordo gave him instructions and
Rodriguez followed them. The district court stated that
although Rodriguez “didn’t devise the plan, . . . he certainly
participated in it and it was laid out to him. And it wasn’t
coincidental that, on the day he was supposed to go to
Mexico, he drove down to Mexico. So he did have a part in
the planning.” In the district court’s view, if “a plan is
hatched by somebody, [and] agreed to by other people who
play their assigned role[s] . . . [t]hey’re part of the
planning.”

    This interpretation of the second factor is also erroneous.
First, the plain language of this factor indicates that the
               UNITED STATES V. RODRIGUEZ                   15

district court must assess the degree to which the defendant
participated in devising the plan. The use of the words
“planning or organizing,” as verbs, indicates that the
defendant must take an active role in developing the plan.
One who simply receives instructions and follows them does
not “plan” or “organize” the crime.

    Second, the district court’s interpretation is inconsistent
with how we analyzed this factor in Diaz. There, we held
that the fact that Diaz “did not know the type or quantity of
the drugs hidden in his vehicle[] suggest[ed] he did not play
a significant role in planning or organizing.” 884 F.3d at 917.
This was the case even though he had crossed the border
twice—once as a practice run and once to support his
friend—before crossing the border on the day he was
arrested. See id. at 913. If simply being told the plan and
following it were sufficient to weigh this factor against the
defendant, we could not have held that this factor weighed
in Diaz’s favor because he, like Rodriguez, was aware of the
plan before committing the offense.

    Third, for the reasons stated above, the district court’s
interpretation—that following instructions is “planning or
organizing”—would render this factor useless for
determining the defendant’s relative role since virtually
every defendant who participates in a multi-defendant crime
has either devised the plan or followed it. Our interpretation
in Diaz, on the other hand, is consistent with the purpose of
this factor: one who devises a plan and organizes others is
likely to play a more significant role, while one who simply
follows instructions is likely to play a less significant role.

                              D

    The fifth factor is “the degree to which the defendant
stood to benefit from the criminal activity.” U.S.S.G.
16               UNITED STATES V. RODRIGUEZ

§ 3B1.2 cmt. 3(C)(v). The district court held that this factor
weighed against Rodriguez because $1,500 “is not an
insubstantial amount of money.” 4 This, too, is inconsistent
with Diaz. In Diaz, the defendant was “to receive a set fee of
$1,000” for driving drugs across the border. 884 F.3d at 917.
We held that the district court erred by weighing this factor
against Diaz because the district court “ignored that [the
defendant’s] compensation was relatively modest and
fixed.” Id. at 918. To properly apply this factor, we
explained, the district court must consider whether the
defendant has a “proprietary interest in the criminal
activity,” such as “an ownership interest or other stake in the
outcome of the trafficking operation.” Id. at 917–18; see also
U.S.S.G. § 3B1.2, cmt. 3(C) (“[A] defendant who does not
have a proprietary interest in the criminal activity and who
is simply being paid to perform certain tasks should be
considered for an adjustment under this guideline.”).
Because Diaz did not have a proprietary interest in the drugs
and because the amount he would be paid “was relatively
modest and fixed” this factor weighed “in favor of granting
the adjustment.” Id. at 918. Here, the district court did not
consider that Rodriguez was to be paid a fixed amount to
perform a discrete task, that he did not have a proprietary
interest in the drugs, and that the amount he was to be paid
was relatively modest compared to the value of the drugs.
Like all of the other factors, the purpose of this factor is to
aid in determining the defendant’s relative role, not just to
determine whether the defendant received what the district
court considers to be a lot of money in an absolute sense.




    4
      According to the PSR, the actual amount Rodriguez was to be paid
was between $2,000 and $3,000.
               UNITED STATES V. RODRIGUEZ                    17

                              IV

    For the foregoing reasons, we vacate Rodriguez’s
sentence and remand for resentencing. Because we vacate
Rodriguez’s sentence and remand, we need not reach
Rodriguez’s safety-valve argument. See United States v.
Munoz-Camarena, 631 F.3d 1028, 1031 (9th Cir. 2011) (as
amended).

   VACATED AND REMANDED.



VANDYKE, Circuit Judge, concurring in the judgment:

    I agree with the majority that this case should be
remanded for resentencing because the district court
misapplied some of the mitigating-role factors in a way that
may have affected the court’s ultimate decision not to grant
a minor role reduction. I agree with the majority, for
example, that the district court erred in its “average
participant” analysis. I also agree that the mere fact that the
defendant knew about his own role in the criminal enterprise
(which will always be true) cannot be a sufficient basis to
weigh the first factor against him. Similarly, the mere fact
that the defendant followed his part of the criminal plan
(which, again, will always be true) cannot be a sufficient
reason to weigh the second factor against him. These
mistakes infected the district court’s analysis such that I
cannot be sure what conclusion the district court would have
reached had it analyzed the factors properly.

    I write separately to note a few things. First, the district
court here relied significantly on considerations beyond the
five explicit factors provided by the sentencing guidelines.
This was not error. The sentencing guidelines themselves
18             UNITED STATES V. RODRIGUEZ

make clear that district courts have broad discretion to weigh
not only the explicit factors themselves, but also additional
considerations beyond those factors when considering
whether a criminal defendant is entitled to a minor role
reduction. See U.S.S.G. § 3B1.2 cmt. 3(C) (“the court
should consider the following non-exhaustive list of factors”
(emphasis added)); see also United States v. Diaz, 884 F.3d
911, 915–18 (9th Cir. 2018) (citing § 3B1.2 cmt. 3(C) and
acknowledging that “the district court has considerable
latitude in ruling on minor-role adjustments”); United States
v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016) (“And
because the factors set forth in the Amendment are non-
exhaustive, a district court may also consider other reasons
for granting or denying a minor role reduction.”).

    Here, those additional considerations included: (1) the
large amount of methamphetamine Rodriguez transported,
(2) that Rodriguez had previously transported drugs, (3) that
the transport was not a spur of the moment operation, and
(4) that Rodriguez’s claim that he had a minor role in the
crime was inconsistent with his claim that he was one of only
two participants in that crime. Had the district court
properly analyzed the five factors, correctly concluded that
one or more of them weighed against Rodriguez, and then
concluded that those factors plus all the other considerations
merited a denial of a minor role adjustment, I would not
conclude that the court had abused its considerable
discretion. But that is not what the district court did, so I
agree with the majority that remand is proper.

    Relatedly, while I agree with the majority (and Diaz) that
a defendant’s knowledge of his own role in a criminal
enterprise alone cannot be enough to weigh against the
defendant under the first factor, the mere fact that a
defendant convicted for drug-running says he only knows
                  UNITED STATES V. RODRIGUEZ                            19

one or two other people in the enterprise also cannot be
dispositive under that factor. It begs credulity to pretend that
your average cross-border drug-smuggler is blissfully
unaware that he is working for a criminal cartel, along with
everything that entails. He may not know the names and job
titles of every member of the cartel, or be on a first-name
basis with Pablo Escobar, but it is absurd to think he thinks
he is working for some tiny “start-up” drug smuggling
enterprise. 1 In short, unless he offers some real proof to the
contrary, someone running large quantities of drugs across
the border understands “the scope and structure of the
criminal activity” well enough, regardless of whether he
knows specifically the many other participating individuals.




    1
      Indeed, this case demonstrates one of the oddities of indulging such
an unrealistic assumption. On one hand, Rodriguez claims he only knew
one other participant in the criminal enterprise—his recruiter “Gordo”—
which he relies on in arguing that the first factor should not weigh against
him because that somehow means he was not “aware of the scope and
structure of the drug trafficking organization.” But on the other hand,
Rodriguez asks the court to assume there were many individuals “higher
in the organization” such that he was substantially less culpable than the
average participant in his criminal conspiracy. Rodriguez cannot have it
both ways. Surely, he has always known what he expects everyone else
to know: the general “scope and structure of the drug trafficking
organization” in which he was playing a critical role.